UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-6667



In Re: PETE GOODNOW,

                                                       Petitioner.



         On Petition for Writ of Mandamus.   (CA-00-1833)




                            No. 01-6680



PETE GOODNOW,

                                             Plaintiff - Appellant,

          versus


WARDEN GARRITY,

                                             Defendant - Appellee.




                            No. 01-6681



PETE GOODNOW,

                                             Plaintiff - Appellant,
          versus


WARDEN GARRAGHTY, Greensville Corr. Ctr.,

                                            Defendant - Appellee.



Appeals from the United States District Court for the Eastern
District of Virginia, at Alexandria. Albert V. Bryan, Jr., Senior
District Judge. (CA-00-7-AM, CA-01-37-AM)


Submitted:   October 3, 2001           Decided:     October 15, 2001


Before LUTTIG, KING, and GREGORY, Circuit Judges.


No. 01-6667 denied and Nos. 01-6680 and 01-6681 dismissed by
unpublished per curiam opinion.


Pete Goodnow, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                   2
PER CURIAM:

     In these consolidated cases, Pete Goodnow appeals the district

court's order dismissing his 42 U.S.C.A. § 1983 (West Supp. 2001)

action for failure to state a claim (No. 01-6680) and the district

court’s order dismissing a separate § 1983 action upon Goodnow’s

request (No. 01-6681).    We dismiss both appeals for lack of juris-

diction because Goodnow’s notices of appeal were not timely filed.

     Parties in a civil action have thirty days following a final

order in which to file a notice of appeal.    Fed. R. App. P. 4(a).

A district court may, for good cause or upon a showing of excusable

neglect, extend the time for filing the notice of appeal provided

a motion is made within thirty days after the expiration of the

prescribed time period.     Fed. R. App. P. 4(a)(5).   Rule 4(a)(6)

permits a district court to reopen the appeal period if a party has

not received notice of judgment, but the motion requesting such

relief must be filed within 180 days after entry of the order or

seven days after receiving notice of the order, whichever is

earlier.   These time periods are mandatory and jurisdictional.

Browder v. Director, Dep't of Corr., 434 U.S. 257, 264 (1978).

Expiration of these time limits deprives the court of jurisdiction

over the case.   Hensley v. Chesapeake & O. Ry. Co., 651 F.2d 226,

228 (4th Cir. 1981).

     In No. 01-6680, Goodnow seeks to appeal an order entered on

January 11, 2000. However, Goodnow’s notice of appeal was filed no


                                  3
earlier than April 14, 2001, more than one year after entry of the

order.    In No. 01-6681, Goodnow seeks to appeal an order entered on

February 6, 2001.    In this case as well, the earliest date on which

his notice of appeal can be deemed filed is April 14, 2001, beyond

the thirty-day period.     Because Goodnow’s notices of appeal are

untimely, we dismiss the appeals for lack of jurisdiction.

     Goodnow has also filed a petition for a writ of mandamus (No.

01-6667), requesting this court to order the district court to pro-

vide him with paper to refile actions that the district court has

dismissed. We grant Goodnow’s motion for leave to proceed in forma

pauperis.    A petition for a writ of mandamus may be granted only

when extraordinary circumstances warrant such relief.        Kerr v.

United States Dist. Court, 426 U.S. 394, 403 (1976).         Because

Goodnow fails to show he has no other adequate means to attain the

relief he desires and that his right to relief is clear and indis-

putable, we deny his petition for a writ of mandamus.    Id.; Allied

Chem. Corp. v. Daiflon, 449 U.S. 33, 35 (1980).

     Lastly, we construe Goodnow’s motion for a preliminary injunc-

tion, filed in all three of these actions, as another petition for

writ of mandamus because he seeks an order from this court direct-

ing the district court to not dismiss his petitions.     Again, how-

ever, Goodnow fails to show extraordinary circumstances warranting

relief.    In re Beard, 811 F.2d 818, 826 (4th Cir. 1987).   Further-

more, mandamus may not be used as a substitute for appeal.     In re


                                   4
United Steelworkers, 595 F.2d 958, 960 (4th Cir. 1979).   Thus, we

deny this motion.

     We deny Goodnow’s motions for appointment of counsel, an

evidentiary hearing, and an order directing the district court to

provide him with free copies.       We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                              No. 01-6667 - PETITION DENIED

                              Nos. 01-6680, 00-6681 - DISMISSED




                                5